Adaptation of a number of instruments to the regulatory procedure with scrutiny, "omnibus" Regulation, Part One - Adaptation of a number of instruments with regard to the regulatory procedure with scrutiny, "omnibus" Regulation, Part Three (debate)
The next item is the joint debate on
the report by Mr Szájer, on behalf of the Committee on Legal Affairs, on the proposal for a regulation of the European Parliament and of the Council adapting a number of instruments subject to the procedure referred to in Article 251 of the Treaty to Council Decision 1999/468/EC, as amended by Decision 2006/512/EC, with regard to the regulatory procedure with scrutiny - Part One - C6-0432/2007 -; and
the report by Mr Szájer, on behalf of the Committee on Legal Affairs, on the proposal for a regulation of the European Parliament and of the Council adapting a number of instruments subject to the procedure referred to in Article 251 of the Treaty to Council Decision 1999/468/EC, as amended by Decision 2006/512/EC, with regard to the regulatory procedure with scrutiny - Part Three - C6-0474/2007 - 2007/0282 (COD)).
Vice-President of the Commission. - Mr President, the 'comitology dossier' has two main features. On the one hand, it is extremely technical, and probably any common citizen would find it difficult to understand. On the other hand, it is very important since it concerns how Parliament exercises its control over implementing acts. The 2006 reform of the Comitology Decision introduced something called the 'regulatory procedure with scrutiny', giving Parliament a veto right on measures of general scope that amend a legal act adopted under codecision.
By the end of 2006, 26 acts identified as particularly urgent were already brought into conformity with the new procedure, which ensures a stronger role for Parliament, and I am happy to see that today we are here to welcome further progress.
Between November 2007 and February 2008 the Commission proposed to bring more than 220 acts into line with the new regulatory procedure with scrutiny. To facilitate Parliament and Council examination of these files, we opted for grouping proposals in a so-called 'omnibus' approach. Four omnibuses were adopted.
The Commission is now very pleased to see that a first-reading agreement is possible on the first and third omnibus proposals and that good and fair compromise solutions have been reached between the three institutions. I would like to thank in particular the rapporteur and the parliamentary committees which worked very hard and very rapidly.
The Commission would like to make the following declaration. In the context of the review of Directive 2005/36/EC, as provided in Article 60 of the Directive, the Commission will assess in particular the implementation of its delegated powers under the Article 61 derogation clause of the Directive.
The Commission strongly supports the political will to move ahead on this topic and the will of Parliament to move forwards as quickly as possible. We hope to see a strong commitment from the Council as well. I will raise this issue with the French presidency and I am confident that it will be active on this dossier. We will continue to cooperate closely with the two institutions to reach an agreement on the two remaining omnibus proposals.
rapporteur. - (HU) Mr President, Madam Vice-President, I would like to begin by repeating what the Vice-President of the Commission said, namely that this really is a two-sided issue we are dealing with. On the one hand it is a highly technical matter - although I would add that it is our job to solve technical problems and carry out any related tasks, so we must understand these things. On the other, meanwhile, it provides a new opportunity for citizens, since the new procedure, the procedure involving scrutiny for the first time actually gives citizens the chance, through their freely and directly elected representatives, to scrutinise the implementing measures and normative measures of the European Commission.
You will have heard many stories, largely put about in eurosceptic circles, of how the European Commission and the European bureaucracy want to regulate a whole host of minutiae. We are all familiar with some of these - from the size of eggs or the colour of paprika, the horror stories abound. Of course we do not know how true any of these stories are, but in any case the myths surrounding the Brussels bureaucracy have proved persistent. One of the reasons why the myths have persisted is that until now the European Parliament did not have genuine and effective powers of scrutiny regarding the normative measures delegated to the Commission.
The present process, which will conclude with the two votes tomorrow, will enable Parliament at least partially to exercise this sort of scrutiny; from now on, these normative measures will be subject to political scrutiny. In terms of what is habitually referred to as the democratic deficit issue, I have to say that this is a significant step. It is also a significant step in terms of eliminating the democratic deficit without involving amendments to the Treaty. I have always done my best to achieve this, and so has Parliament; it was the agreement reached in 2006 between the European Commission and Parliament that served as the basis for the changes under discussion today. I have always supported the idea that we should not wait for the Lisbon Treaty to extend these powers to Parliament. There is no need to wait, since the agreement between the two institutions and the proposals now before us largely resolve these problems. Moreover, I doubt that anyone can say for sure today when the Lisbon Treaty will actually come into effect.
Parliament needs these powers. A word of warning, however: this is a huge task, and one that the Council has been carrying out for a great many years via the comitology committees. For Parliament it is a completely new function, and a great deal of work will be involved in ensuring that we are genuinely able to exercise the new powers assigned to us. Moreover, it is not just a case of being able to exercise these powers as the European Parliament; from now on it will actually be an obligation, since the citizens of Europe can call us to account as their elected representatives over the manner in which we deal with these matters. I would like to thank the Commission sincerely for putting forward these proposals, and I would like to draw attention to the fact that only twelve of the thirty, or rather forty-six or so acts included in 'List 3' have so far been submitted, and we would ask you to submit the remaining thirty-four acts as soon as possible so that we can deal with them. Negotiations with the Council on the first and third omnibus packages have been concluded successfully.
I have every confidence that the Council will continue this process - indeed the Council has given its commitment to do so - and if possible resolve matters and conclude the process by the end of this year. In order for this to happen, all of the institutions must of course continue cooperating with one another. Another reason why this is important is because in this case both the Commission and the Council are relinquishing important constitutional powers to Parliament. I could therefore also say how commendable this is, and how grateful we are to have been granted these powers. However, I sincerely believe that they have taken this step in the interests of democracy in the European Union, and in the interests of eliminating excessively bureaucratic procedures and ensuring a more efficient, more transparent and more democratic European Union. I thank the institutions for their cooperation, and I thank all of the committees for proceeding swiftly to enable Parliament to resolve this matter, at least with regard to the first and third omnibus proposals. Thank you for your attention.
on behalf of the PPE-DE Group. - (CS) Mr President, Commissioner Wallström, ladies and gentlemen, the European Commission plays an irreplaceable role in implementing European legislation. Its task is to implement European legislation at Community level and to ensure that the legislation is complied with in individual Member States. Comitology is one of the key instruments for managing this process. Comitology is justifiable and has an irreplaceable role within the policy-making and law-making process. It was created as a response to the practical need to change and amend Community regulations, often rather technical, so that they fit the reality and the situation on the ground. However, this does not mean that the existing system is ideal. Within the framework of comitology, first of all we have to look for the balance between the Commission, the Council and/or Member States and the European Parliament.
The importance of the European Parliament and its role in adopting European legislation is irreplaceable. That said, we have to remember that the possibility of monitoring the implementation of legislative instruments is limited by time, technical aspects and knowledge. In my opinion, Parliament has too much involvement in the process, thereby adding more bureaucracy and jeopardising the whole process. Our aim should be exactly the opposite: decreasing bureaucracy. Hundreds of comitology committees, thousands of meetings and implementing acts hardly contribute to the transparency of comitology. In my opinion, there should be a higher degree of formalisation of the comitology system. There is no doubt that the whole process must be streamlined and simplified. Ladies and gentlemen, comitology, just like the Lisbon Treaty, is something the citizens do not understand. For the purposes of our debate on comitology we should therefore see the Irish 'no' as a warning.
Mr President, this evening Parliament is doing something new. I think that all the speakers, starting with the Commissioner, have highlighted the somewhat abstruse nature of comitology. The proof of this is that we do not have anyone from the public following this debate this evening, and if I had to explain to my electorate what I am doing here tonight at eleven o'clock, it would be very hard work.
I think that the various speakers have mentioned this difficulty, and I think that, with our concern to make the EU institutions a little more attractive, we will need to find some sort of procedure for explaining to citizens what we are actually discussing.
Of course, the package of measures that we are considering is quite broad. As the Commissioner said, there are four omnibus packages. We are only looking at the first and the third, and article by article we are seeing the problems that arise from the point of view of implementation. As the rapporteur and the other speakers said, this is a necessary exercise, but obviously we should try to clarify it.
Perhaps it is worth mentioning some of the subjects. For example, Council Directive 76/160/EEC concerning the quality of bathing water or Council Directive 91/271/EC concerning urban waste-water treatment. The procedure adopted will have practical consequences for citizens, but the question is how to make them aware of it.
I think that Mr Szájer has done a good job, that in Parliament we have tried to act with a sense of responsibility, that we are going to continue doing so and that the only thing that is going to remain for us to do is this part, which is conveying to citizens what we are really doing here, and this is quite difficult. I think that this will be our challenge, and, continuing what we have achieved and what we are doing this evening, I think that we will have to do that second part in the future so that the parliamentary debate then will not be as bleak as the one we are having this evening.
(PL) Mr President, the inclusion of the European Parliament in comitology procedures is necessary in view of the development of its legislative competences and especially as part of the codecision procedure envisaged in Article 251 of the Treaty. This is the direction followed by the Council Decision of 17 July 2006 and of Article 5a introducing the new procedure under which Parliament will decide jointly with the Council on the grounds for proposing certain implementing powers. The new 'regulatory procedure with scrutiny' will relate to measures of a general scope which seek to amend non-essential elements of a basic instrument adopted in accordance with codecision.
The Council Decision is of revolutionary significance for the course of the legislative process, as it enables Parliament to veto a Commission proposal relating to implementing powers. As a result it will be possible to modify a proposal or return to the legislative path. It is very important that the alignment package is adopted as quickly as possible, in order for the new procedure to be applied straight away to the existing acquis. I am therefore calling for us, in the forthcoming vote, to adopt the Commission's proposal covering a list of legislative instruments that are to be aligned to the new procedure along with amendments proposed by the competent parliamentary committees.
At the same time I would like to point out that what will be of crucial importance to the success of the current comitology reform is the way in which Parliament makes use of the potential that is appearing before it. The requirement for an absolute majority of votes to reject the Commission's proposal on implementing powers or extending the procedure caused by, for example, the need to translate documents into the 23 EU languages may have a negative impact on the progress of the procedure. We should also bear in mind that Parliament may become the target of enhanced pressure from various circles that have an interest in influencing the final shape of implementing powers. An extra challenge, both in general and for organisational reasons, will also be to take into consideration the enormous number of implementing instruments that will come before Parliament in the future.
rapporteur. - (HU) Mr President, Madam Vice-President, ladies and gentlemen, there is not much left for me to do other than to thank my fellow Members in the Committee on Legal Affairs and the other Committees for their close cooperation. I also thank everyone who worked alongside the Committee and provided me with assistance in this highly complicated and difficult matter. I am very pleased that we have managed to reach an agreement with the Council on this issue and hope that we can conclude the process at the first reading. I would also like to express the hope that this process will continue at the same rhythm and tempo in the case of the second and fourth omnibus proposals - the fourth is possibly somewhat tougher and trickier. Negotiations on these have already begun, and I have every confidence that there is a good chance of concluding this process by the end of the year or even sooner, and that the official process can get under way.
The Lisbon Treaty will introduce this system in the context of secondary legislation, but it would not have been right to waste two years without the comitology procedure. I am convinced that Parliament needs this learning process; it needs to learn how to handle these matters. One speaker mentioned that it is crucial that we ourselves should be able to distinguish between important and non-important matters; the role of the legislature is really to concentrate on vital matters and for this reason it needs to delegate certain powers to the executive, in other words to the Commission, but we must retain the possibility and the right to scrutinise implementing measures drawn up by it. The comments made have been incorporated into the proposals. Thank you very much for your attention, and I wish every success to Parliament, the Commission and the Council in carrying out the tasks that are still to be done, given that this piece of legislation is number sixty-something and the bulk of the acts are still to be dealt with, and I hope that the matter can be resolved in the second half of the year. Thank you very much for your attention. Thank you for listening.
The debate is closed.
The vote will take place on Wednesday 18 June 2008.